DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndl et al. (DE 102010206039 A1) in view of Hiramatsu et al. (US 2009/0267441 A1).
Regarding claim 1, Berndl teaches a prefabricated coil (2) for placement on a tooth for a direct drive, the coil (2) being orthocyclically wound (fig 1) from a wire (4) of circular cross section (fig 2) and comprising: 
two straight portions (portion 8) having an inner surface (8a, see examiner annotated figure 1 below) facing an interior of the coil (2) and an outer surface (8b) opposite and parallel to the inner surface (8a), a distance (D1) between the inner surface (8a) and the outer surface (8b) defining a thickness of the coil (2); 

    PNG
    media_image1.png
    483
    471
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    512
    425
    media_image2.png
    Greyscale

a sheet-like insulator (5) which covers the straight portions (8), the wire (4) and the sheet-like insulator (5) being bonded together such that the coil (2) is self-supporting under the application of pressure (para [0022] of the translation), the sheet-like insulator (5) having a joint region (6) at the outer surface (8b) of the straight portions (8).

    PNG
    media_image3.png
    149
    674
    media_image3.png
    Greyscale

However, Berndl does not teaches the coil is self-supporting under the application of temperature.
Hiramatsu teaches an electrical insulating sheet material of electric winding (421, fig 63A-63F) having a sheet-like insulator (422) wherein the winding (421) and the sheet-like insulator (422) being bonded together such that the winding (421) is self-supporting under the application of temperature (para 0144]) to exhibit a fixation strength.

    PNG
    media_image4.png
    657
    635
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl’s prefabricated coil with the coil is self-supporting under the application of temperature as taught by Hiramatsu.  Doing so would exhibit a fixation strength (para [0144]).
Regarding claim 2, Berndl in view of Hiramatsu teaches the claimed invention as set forth in claim 1, Berndl further teaches the joint region (6) is formed by an overlap of two layers of the sheet-like insulator (5, fig 2).  However, Berndl does not teach the joint region having an extent in a direction of the width of the straight portions which is less than 1.16 times the thickness of the coil.
Hiramatsu further teaches the joint region (4221) having an extent in a direction of the width of the straight portions (fig 66A-66B) wherein the extent are result effective variable whose value can be adjusted to exhibit a fixation strength (para [0153-0154]).

    PNG
    media_image5.png
    329
    520
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    393
    513
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu’s prefabricated coil with the joint region having an extent in a direction of the width of the straight portions which is less than 1.16 times the thickness of the coil as further taught by Hiramatsu.  Doing so would exhibit a fixation strength (para [0144]).
	Regarding claim 5, Berndl in view of Hiramatsu teaches the claimed invention as set forth in claim 1, Berndl further teaches the joint region (6) is formed by an overlap of two layers of the sheet-like insulator (5, fig 2) increased by three times the diameter of a wire (4) of the coil (see examiner annotated figure 2 below).  However, Berndl does not teach the joint region having an extent in a direction of the width of the straight portions which is greater than 1.16 times the thickness of the coil. 

    PNG
    media_image7.png
    512
    425
    media_image7.png
    Greyscale

Hiramatsu further teaches the joint region (4221) having an extent in a direction of the width of the straight portions (fig 66A-66B) wherein the extent are result effective variable whose value can be adjusted to exhibit a fixation strength (see examiner annotated para [0153-0154] above).
 Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu’s prefabricated coil with the joint region having an extent in a direction of the width of the straight portions which is greater than 1.16 times the thickness of the coil as further taught by Hiramatsu.  Doing so would exhibit a fixation strength (para [0144]).
Regarding claim 6, Berndl in view of Hiramatsu teaches the claimed invention as set forth in claim 5, except for the added limitation of the overlap extends over the entire outer surface of the straight portions such that the extent of joint region corresponds to the width of the straight portions.
Hiramatsu further teaches the overlap (4221) extends over the entire outer surface of the straight portions such that the extent of joint region corresponds to the width of the straight portions (fig 66A) to exhibit a fixation strength (para [0144]).

    PNG
    media_image8.png
    258
    330
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu’s prefabricated coil with the overlap extends over the entire outer surface of the straight portions such that the extent of joint region corresponds to the width of the straight portions as further taught by Hiramatsu.  Doing so would exhibit a fixation strength (para [0144]).

Claims 3-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndl in view of Hiramatsu, further in view of Gottung et al. (US 4,163,912).
Regarding claim 3, Berndl in view of Hiramatsu teaches the claimed invention as set forth in claim 2, except for the added limitation of the extent of the joint region is zero such that a butt joint is formed by edges of the sheet-like insulator.
Gottung teaches an electrical insulating sheet material of electric winding comprising a sheet-like insulator (7, fig 5) having joint region (16-19) wherein the extent of the joint region is zero (the joint region is also the extent) such that a butt joint is formed by edges of the sheet-like insulator (col 8 ln 53-56) to form a continuous series of tightly abutting sheets providing an electrical insulating sheet material that can be readily, reliably and efficiently applied to insulate the turns of a winding (col 2 ln 40-42).

    PNG
    media_image9.png
    783
    522
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    266
    522
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu’s prefabricated coil with the extent of the joint region is zero such that a butt joint is formed by edges of the sheet-like insulator as taught by Gottung.  Doing so would provide an electrical insulating sheet material that can be readily, reliably and efficiently applied to insulate the turns of a winding (col 2 ln 40-42).
Regarding claim 4, Berndl in view of Hiramatsu and Gottung teaches the claimed invention as set forth in claim 3, except for the added limitation of the butt joint is insulated by a glued-on layer of an insulator or by potting compound.
Gottung further teaches an electrical insulating sheet material of electric winding comprising the butt joint (16-21) is insulated by a glued-on layer of an insulator (adhesive layer that adhered to the butt joint, see abstract) to provide an electrical insulating sheet material that can be readily, reliably and efficiently applied to insulate the turns of a winding (col 2 ln 40-42).

    PNG
    media_image11.png
    588
    635
    media_image11.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu and Gottung’s prefabricated coil with the butt joint is insulated by a glued-on layer of an insulator or by potting compound as further taught by Gottung.  Doing so would provide an electrical insulating sheet material that can be readily, reliably and efficiently applied to insulate the turns of a winding (col 2 ln 40-42).
Regarding claim 8, Berndl in view of Hiramatsu and Gottung teaches the claimed invention as set forth in claim 3, except for the added limitation of a direct drive having a stator provided with teeth, wherein each tooth is equipped with the prefabricated coil.
Hiramatsu further teaches a direct drive having a stator (4, fig 47) provided with teeth (414), wherein each tooth (414, see examiner annotated fig. 47 below) is equipped with the prefabricated coil (413) to provide a rotating electrical machine that can improve the space factor and radiation performance (para [0014]).

    PNG
    media_image12.png
    603
    689
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu and Gottung’s prefabricated coil with a direct drive having a stator provided with teeth, wherein each tooth is equipped with the prefabricated coil as further taught by Hiramatsu.  Doing so would provide a rotating electrical machine that can improve the space factor and radiation performance (para [0014]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndl in view of Hiramatsu, further in view of El-Antably et al. (US 2011/00580151 A1).
Regarding claim 7, Berndl in view of Hiramatsu teaches the claimed invention as set forth in claim 1, except for the added limitation of a direct drive having a stator provided with teeth, wherein every other tooth is equipped with the prefabricated coil.
El-Antably teaches a direct electric machine having a stator (36) provided with teeth (48), wherein every other tooth (48) is equipped with the prefabricated coil (fig 3B) to provide simpler, easier to manufacture, less expensive winding, and help improve the machine power density (para [0005]).

    PNG
    media_image13.png
    412
    545
    media_image13.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berndl in view of Hiramatsu’s prefabricated coil with a direct drive having a stator provided with teeth, wherein every other tooth is equipped with the prefabricated coil as taught by El-Antably.  Doing so would provide simpler, easier to manufacture, less expensive winding, and help improve the machine power density (para [0005]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a prefabricated coil for placement on a tooth for a direct drive wherein the butt joints of two straight portions disposed together between two o teeth are staggered with respect to one another in the direction of the width of the straight portions as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umeda et al. (US 6,137,201) teaches an AC generator for a vehicle including a rotor with a fan, a stator disposed around the outer periphery of the rotor, and a frame. The stator includes a laminated core having a plurality of slots, a plurality of electric conductors in the slots, and an insulator. There is a gap between the electric conductors and the insulator in a diametrical section of the slots, and an area ratio of the gap with respect to the sectional area of the slots is not more than 25%. A portion of the electric conductor positioned within the slot has a substantially rectangular shape along the shape of the slot.
Umehara et al. (US 2014/0015367 A1) teaches a stator of a rotary electric machine, the stator including cassette coils each formed of a flat rectangular conductor wire wound in a distributed winding form and a stator core including slots in which the cassette coils are inserted, includes the steps of: assembling a plurality of adjacent in-phase cassette coils to form a set of assembled coils; winding an insulation sheet cut in a predetermined shape around an outer periphery of a proximity section of the assembled coils in which the cassette coils are located close to each other; fixing end portions of the wound insulation sheet to each other; and overlapping sets of the assembled coils in a circumferential direction of the stator core, each set being bound together by the insulation sheet having the fixed end portions, and inserting the assembled coils in the slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834